              Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

MIGUEL LARA and MARIA ESTELA                  §
LARA, Individually and as Independent         §
Administrator of the Estate of Luis           §
Antonio Lara                                  §
                                              §
Plaintiffs,                                   §
                                              §      CIVIL ACTION NO. 4:20-cv-00010
                                              §
v.                                            §
                                              §
POWER OF GRACE TRUCKING, LLC                  §
and JOSE GUADALUPE PINA JACOBI                §      JURY DEMANDED
                                              §
Defendants                                    §

                          PLAINTIFFS' ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME, Miguel Lara and Maria Estela Lara, Individually and as Independent

Administrator of the Estate of Luis Antonio Lara, hereinafter called Plaintiffs, complaining of

and about Power of Grace Trucking, LLC, and Jose Guadalupe Pina Jacobi, hereinafter called

Defendants and for cause of action show unto the Court the following:

                                   PARTIES AND SERVICE

        1.     Plaintiff, Miguel Lara is an adult resident citizen of Somervell County, Texas

and was the father of Luis Antonio Lara. Luis was killed in a wreck with the tractor-tanker

vehicle combination operated by Defendants.

        2.     Plaintiff, Maria Estela Lara, is an adult resident citizen of Somervell county,

Texas, and was the mother of Luis Antonio Lara. She has also been appointed as the



Original Complaint                                                                           Page 1
             Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 2 of 10



Independent Administrator of the Estate of Luis Antonio Lara.

        3.     Defendant, Power of Grace Trucking, LLC, is an entity with its principal office

located at 809 S. Dal Paso Street, Hobbs, New Mexico 88240, and may be served through its

registered agent, William E. Knox, 9212 Blarney Stone Way, Forney, TX 75126-7983.

       4.      Defendant, Jose Guadalupe Pina Jacobi is an individual who was and is a resident

and citizen of the state of Mexico at all times relevant to this action. Defendant Jacobi was the

driver of the vehicle which was involved in the collision made the basis of this lawsuit in the

State of Texas, specifically in the Western District. This action arises from the subject collision.

Jacobi may be served with process according to Tex. Civ. Prac. & Rem. Code § 17.062 by serving

the Chairman of the Texas Transportation Commission, 125 E. 1Ph Street, Austin, TX 78701, via

Certified Mail Return Receipt Requested, who can in tum serve Jacobi at his last known address,

Poste 2, San Jose, Masiaca, Navojao, Mexico 85220.

                                 JURISDICTION AND VENUE

       5.      The subject matter jurisdiction is appropriate in this Court under 28

U.S.C. § 1332(a) because there is complete diversity of citizenship and the amount at issue is in

excess of $75,000.00.

       6.      This Court has jurisdiction and venue is proper because a substantial part of the

events giving rise to this claim occurred in Pecos County. 28 U.S.C.A. §1391.

       7.      Venue is proper in the Western District of Texas because a substantial part of the

events or omissions giving rise to the accident occurred in the Western District of Texas.

       8.      This court has jurisdiction over Defendant Power of Grace Trucking, LLC,




Original Complaint                                                                           Page 2
              Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 3 of 10



because said Defendant purposefully availed itself of the privilege of conducting activities in the

state of Texas and established minimum contacts sufficient to confer jurisdiction over said

Defendant, and the assum(?tion of jurisdiction over Power of Grace Trucking, LLC will not

offend traditional notions of fair play and substantial Nstice and is consistent with the

constitutional requirements of due process.

        9.     Plaintiffs would also show that the cause of action arose from or relates to the

contacts of Power of Grace Trucking, LLC to the state of Texas, thereby conferring specific

jurisdiction with respect to said Defendant.

        10.    Furthermore, Plaintiffs would show that Defendant Power of Grace Trucking,

LLC engaged in activities constituting business in the state of Texas, in that said Defendant

committed a tort in whole or in part in Texas.

        11.    This court has jurisdiction over Defendant Jacobi, because said Defendant

purposefully availed himself of the privilege of conducting activities in the state of Texas and

established minimum contacts sufficient to confer jurisdiction over said Defendant, and the

assumption of jurisdiction over Jacobi will not offend traditional notions of fair play and

substantial justice and is consistent with the constitutional requirements of due process.

       12.     Plaintiffs would also show that the cause of action arose from or relates to the

contacts of Defendant Jacobi to the state of Texas, thereby conferring specific jurisdiction with

respect to said Defendant.

       13.     Furthermore, Plaintiffs would show that Defendant Jacobi engaged activities

conducting business in the state of Texas, in that said Defendant committed a tort in whole or in




Original Complaint                                                                            Page 3
              Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 4 of 10



part in Texas.

                                                FACTS

        14.      On or about December 8, 2019, Luis Antonio Lara, was killed as a result of

Defendants' negligence and gross negligence. Lara was traveling northbound on SH 18 in the

right lane, when suddenly and unexpectedly, Defendants' commercial tractor-tanker trailer,

driven by Defendant Jose Guadalupe Pina Jacobi, missed his intended location and traveled off

the main road onto the east ditch and made an illegal left u-tum across SH 18 North. Mr. Lara

unavoidably collided into the left side of the tanker trailer on Northbound SH 18. The defendant

moved the tractor-tanker trailer to the east ditch of SH 18 and came to rest upright facing north

on the east ditch of SH 18. Mr. Lara's vehicle came to rest facing east upright underneath

Defendant's vehicle in the east ditch of SH 18. At all times pertinent to this accident, Defendant

Jacobi was operating the commercial vehicle within the course and scope of his employment

with Defendant, Power of Grace Trucking, LLC. Defendant Power of Grace Trucking, LLC was

in furtherance of their business at all times during this accident. Following the accident,

Defendant, Jacobi was arrested for Criminally Negligent Homicide according to the investigation

done to date and the findings of the officers in charge of the investigation. As a result of the

incident, Lara, lost his life and the Plaintifrs lost their son.

                                       CAUSES OF ACTION

A.      Negligence Against All Defendants.

        15.      Luis Antonio Lara was killed because of Defendants' negligence and gross

negligence when Defendants:




Original Complaint                                                                            Page 4
             Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 5 of 10



               Failed to use the knowledge and skills necessary to operate a commercial motor
               vehicle safely;

               Failing to use proper visual search methods;
                                        •
               Failed to properly train their driver;

               Failed to use proper hazard perception techniques;

               Failed to maintain a safe distance;

               Failed to keep a proper lookout;

               Failed to take reasonable evasive action to avoid causing a wreck;

               Failed to conduct safe lane changes;

               Caused the occurrence made the basis of this lawusit;

               Performed an illegal U Turn directly in front of Lara' truck;

               Failed to properly maintain and repair a tractor-trailer tanker in active service; and

               Other acts so deemed negligent and grossly negligent.

       16.     The negligence of the Defendants was a direct proximate cause of the

occurrence and resulting injuries.

B.     Negligent Hiring Against Power of Grace Trucking, LLC

       17.     Plaintiffs repeat and reallege each allegation contained above.

       18.     Luis Lara was killed as a result of Defendant's negligent hiring because of

Defendant Power of Grace's:

               Failure to conduct a reasonable and adequate interview of its driver as a potential
               employee.

               Failure to properly follow up on information not provided by its driver in the
               interview process.



Original Complaint                                                                            Page 5
               Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 6 of 10



                Failure to conduct a proper employment and background check.

                Failure to sufficiently investigate its driver's training, prior employment, criminal
                record and past.
                                        '
                Failure to perform the require screening, testing and physical condition of it
                employee.

                Failure to adopt proper policies and procedures regarding the interview of a
                potential employee who will be driving a truck on the highways of the State of
                Texas.

                 Failure to properly monitor and restrict on road driving time and adequate rest
                time in between shifts.

                Such other and further acts of negligence as may be shown in the trial of the cause
                as discovery progresses.

C.     Negligent Training Against Power of Grace Trucking, LLC

       19.      Plaintiffs repeat and reallege each allegation contained above.

       20.      Luis Lara was killed as a result of Defendant's negligent training because of

Defendant's:

                Failure to explain and demonstrate its safety policies and procedures to its driver.

                Failure to provide the necessary training to its driver regarding driving
                this vehicle, vehicle safety, safety classes, how to properly and safely
                drive the vehicle, the proper method to maintain a vehicle, the proper
                way and the necessity of keeping the vehicle clean and in proper working
                order, and in all matters regarding the proper and safe operation of a
                vehicle and the maintenance of vehicle in various situations.

                Failure to properly train its drivers regarding all aspects of driver safety.

                Failure to train its employees, including its driver, regarding safe and
                proper operation of a vehicle such as a person and/or company of
                ordinary care would have done in the same or similar circumstances.

                Failure to provide and/or require regular follow-up driver education and training.



Original Complaint                                                                              Page 6
              Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 7 of 10



                Such other and further acts of negligence as may be shown in the trial of this
                cause as discovery progresses.

D.    Negligent supervision, Retention, and Monitoring Against Power of Grace
Trucking, LLC.

        21.     Plaintiffs repeat and reallege each allegation contained above.

        22.     Luis Lara was killed as a result of Defendant's negligent supervision, retention

and monitoring because of Defendant's:

                Failure to monitor its driver to make sure that he was complying with
                policies and procedures.

               Failure to interview and test its driver to make sure he had read, and was familiar
               with, understood, and followed the company policies and procedure.

                Failure to implement proper policies and procedure for its employees, including
                its driver, regarding driver safety and vehicle safety.

               Failure to document and make a determination regarding fault in the accident
               made th basis of this suit.

               Failure to supervise its driver to insure that he was keeping the vehicle properly
               maintained.

               Such other and further acts of negligence as may be shown in the trial of this
               cause as discovery progresses.

       23.     As a result of Defendant Jacobi's negligent and grossly negligent conduct

which Defendant Power of Grace Trucking, LLC sanctioned, Luis Lara suffered severe

physical injuries. Plaintiffs are entitled to recover for Luis Lara's injuries and the mental anguish

and pain and suffering which occurred before his death. Defendant Jacobi's actions were done

with a reckless disregard to a substantial risk of severe bodily injury and Defendant Power of

Grace Trucking, LLC allowed Defendant Jacobi's grossly negligent conduct. As such, Plaintiffs




Original Complaint                                                                            Page 7
              Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 8 of 10



are entitled to recover exemplary damages from Defendant Jacobi and Power of Grace Trucking.

LLC.

       RESPONDEAT SUPERIOR AGAINST POWER OF GRACE TRUCKING. LLC

        24.    At the time of the occurrence of the act in question and immediately prior

thereto, Defendant Jacobi was within the course and scope of employment for Defendant

Power of Grace Trucking, LLC.

        25.     At the time of the occurrence of the act in question and immediately prior

thereto, Defendant Jacobi was engaged in the furtherance of Power of Grace Trucking, LLC

business.

        26.     At the time of the occurrence of the act in question and immediately prior

thereto, Defendant Jacobi was engaged in accomplishing a task for which Defendant Jacobi

was employed.

        27.     Plaintiffs invoke the doctrine ofRespondeat Superior as against Defendant

Power of Grace Trucking, LLC.

                       WRONGFUL DEATH AND SURVIVOR CLAIM

        28.     Plaintiffs will show that upon Luis Antonio Lara's death, two separate and

distinct causes of action arose, one existing for the benefit of his Estate (survival claim), which

survives his death pursuant to Section 71.02 l of the Texas Civil Practice and Remedies Code and

the other cause-of-action existing for the benefit of his survivors (wrongful death claim) as

provided by Section 71.004 of the Texas Civil Practice and Remedies Code. Mr. Lara is

survived by each Plaintiff named herein, and these Plaintiffs file suit against Defendants for the




Original Complaint                                                                              Page 8
             Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 9 of 10



wrongful death of Mr. Lara.

       29.     At this time, there is an Estate pending in Somervill County Texas. Maria Estela

Lara has been appointed as the Independent Administrator.

                                            DAMAGES

       30.     Plaintiffs sustained the following damages as a result of the actions and/or

omissions of Defendants described in this complaint:

                       Actual damages, including past and future pecuniary losses; past and
                       future mental anguish; past and future loss of household services; any loss
                       of inheritance and the loss of companionship and society;

                       loss of consortium in the past, including damages to the family relationship,
                       loss of care, comfort, solace, companionship, protection, services, for his
                       mother;

                       loss of consortium in the past, including damages to the family relationship,
                       loss of care, comfort, solace, companionship, protection, services, for his
                       father;

                       All damages that survive the death of Mr. Lara including the conscious
                       terror, mental anguish, and excruciating pain and suffering experienced by
                       Mr. Lara prior to his death, as well as funeral expenses;

                       All reasonable and necessary costs incurred in pursuit of this suit; and

                       Pre and post judgment interest at the maximum rate allowed by law.

                  GROSS NEGLIGENCE AND EXEMPLARY DAMAGES

       31.     Defendants' acts or omissions described above, when viewed from the standpoint

of Defendants at the time of the act or omission, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to Plaintiffs, Luis Lara, and others.

Defendants had actual, subjective awareness of the risk involved in the above-described acts or

omissions, but nevertheless proceeded with conscious indifference to the rights, safety, or



Original Complaint                                                                                Page 9
              Case 4:20-cv-00010 Document 1 Filed 02/20/20 Page 10 of 10



welfare of Plaintiffs, Luis Lara, and others. Defendants are liable for gross negligence.

        32.      Based on the facts stated herein, Plaintiffs request exemplary damages be awarded

to Plaintiffs.

                                              PRAYER

        33.      WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that the

Defendants be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiffs against Defendants,jointly and severally, for actual

damages in an amount within the jurisdictional limits of the Court; together with pre-judgment

interest at the maximum rate allowed by law; post-judgment interest at the legal rate; exemplary

damages; costs of court; and such other and further relief to which Plaintiffs may be entitled at

law or in equity.

        34.      Plaintiffs attach a redacted Civil Case Sheet to their complaint.

                      PLAINTIFFS HEREBY DEMAND TRIAL BY JURY

                                                       Respectfully submitted,



                                                       RICKEY B NTLEY
                                                       Rickey@rick~ybrantley.com
                                                       State Bar No 02899730
                                                       ALEX PELLEY
                                                       Alex@rickeybrantley.com
                                                       State Bar No. 24079121
                                                       BrantleyPelley, PLLC
                                                       855 Texas Street #100
                                                       Fort Worth, Texas 76102
                                                       Telephone: 817/882.8220
                                                       Telecopier: 817/882.8209




Original Complaint                                                                            Page 10
